Citation Nr: 1528290	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether a March 2011 "Notice of Disagreement" (NOD) was a timely appeal to a June 2009 rating decision denying entitlement to service connection for diabetes mellitus, type II.

2.  Whether there was clear and unmistakable error (CUE) with a June 2009 rating decision denying entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 decision (timeliness issue) and a January 2012 rating decision (CUE issue) of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appointed a private attorney to be his official representative before the VA in a March 2011 Form 21-22.  On that form, it was indicated that the Veteran did not want contact directly from the VA, but rather wanted all notices, letters, and decisions sent exclusively to his representative.

Subsequent contacts seem to be sent directly to the Veteran's attorney as per requested.  On February 2013, the Veteran's private attorney submitted a substantive appeal, Form 9, appealing the issues noted above.  Therein, a video hearing before the Board was requested.

The Veteran was assigned a hearing date of June 2, 2015 and notice was sent to his last known address, with a zip code of 28212, in May 2015.  There is no indication on the letter that the notice was also sent to the Veteran's private attorney.  The letter was returned as undeliverable and, not surprisingly, the Veteran did not show up for his hearing on June 2, 2015.

The address listed on his VA medical records as of June 2015 is different than the address used for the notice letter in May 2015.  According to the VA medical records, the Veteran currently resides in a home with a zip code of 28205.

A veteran has a right to request a hearing before the issuance of a Board decision. Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) (West 1991)); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2014).

Again, the Veteran has requested that all notices from VA be sent exclusively to his private attorney.  In light of the undeliverable hearing notice letter, the incorrect home mailing address used for the Veteran, and the absence of sending notice to his private attorney, the Board concludes the RO must once again afford the Veteran a video hearing before the Board providing adequate notice to the Veteran and his private attorney.  The RO must also clarify with the Veteran is he still desires exclusive contact with his private attorney with regard to information pertaining to his claims on appeal.

Accordingly, the case is REMANDED for the following action:

Contact the Veteran to clarify his preference for communications with VA and if he still desires exclusive contact with his attorney representative only; then, the Veteran should be scheduled for a videoconference before the Board with notice sent to his private attorney and his new address with zip code 28205 found on recent VA outpatient treatment records.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

